 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDCapitol City, Inc.andTopekaPrinting Pressmen andAssistants' Union No. 49, AFL-CIO, affiliated withthe International Printing Pressmen and Assistants'UnionofNorth America,Petitioner.Case 17-RC-7237July 10, 1974DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Raymond E. We-ghorst. After the hearing and pursuant to Section 102.67 of the National Labor Relations Board Rules andRegulations, Series 8, as amended, and by direction ofthe Regional Director for Region 17, this proceedingwas transferred to the Board for decision. Thereafter,the Petitioner filed a brief in support of its position.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce or in anindustry affecting commerce within the meaning ofthe Act and it will effectuate the purposes of the Actto assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.'3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.4.The Petitioner seeks an election in a unit com-prising all pressroom and blueprint employees, ex-cluding all management, office, and sales employees.The Employer contends that only an overall unit isappropriate. There is no previous history of collectivebargaining and no labor organization seeks to repre-sent the employees in a larger unit.2iThe Employer declined to stipulate that the Petitioner is a labor organiza-tion within the meaning of the Act The record indicates that the Petitionercurrently represents employees of various employers for the purposes ofcollective bargaining and that employees participate in itWe conclude thatit is a labor organization within the meaning of Sec 2(5) of theActN L R Bv Cabot Carbon Company,360 U S 203 (1959),Walker Process Equipment,Inc,163 NLRB 6152The Employercontends that the Petitioner should be disqualified fromseeking an election under Sec 9(c) of the Act on the ground that its member-ship policy is invidiously discriminatoryMansion House Center ManagementCorporation vNLRB , 473F 2d 471 (C A 8)The Board has held that such inquiries are outside the scope of a preelec-tion hearingBekins Moving & Storage Company of Florida,Inc, 211 N LRBNo 7 (1974)As noted therein,Chairman Miller and Member Jenkins wouldconsider objections to a labor organization's capacity to fairly representemployees only upon the postelection filing of properly substantiated objec-tions to the issuance of a certificationMember Kennedy concurs substan-tially with that postelection procedure but would limit consideration to theThe Employer is a Kansas corporation engaged inthe retail sale of office furniture and supplies andprinted material. Its sole place of business is locatedin Topeka and consists of a two-story building and awarehouse, separated by a parking lot. The reproduc-tion, or printing, department is located in a separatesection on the second floor. Offices used by outsidesalesmen and their secretary, a reception area, andstorerooms are also on the second floor. The first floorisprimarily a sales area.The Employer prints a variety of material, includ-ing letterheads, pamphlets, and books, using the offsetprocess. Pictures, half tone and color work, are print-ed from metal plates made by the Employer's cameraoperators in the punting department, who also oper-ate an "instant print type" camera which producesplates for less complex printing. There is also a blue-print machine.There are seven production employees in the print-ing department: Two printing press operators, threecamera operators, a blueprint machine operator, anda helper. In addition, the Employer employs sales-men, office clericals, and shipping and receiving, de-livery, and stockroom employees.The work of the printing department employees isdirectly related to reproduction and printing. Theyspend little, if any, time on other duties and they arenot assigned work in other areas. Nor do employeesfrom other departments work in the printing depart-ment, except in the case of a rush job, when they mayoperate the collating machine. Only one employee hasbeen transferred into the printing department withinthe last 5 years, as a helper on the blueprint machine,and no employee has been transferred out of theprinting department.With the exception of outside salesmen, who arepaid a guaranty against a commission, the highestpaid printing department employees are paid $70 aweek more than the highest paid employee in otherdepartments and printing department employees gen-erally receive higher wages than employees in otherdepartments. All employees receive the same fringebenefits.Although salesmen take printing orders,there is little contact or coordination with other de-partments or employees. Printing department em-issue of alleged discrimination on the basis of "race, alienage, or nationalorigin " Members Fanning and Penelloreject thecontentionsof the Employ-er herein for the reasons stated in their dissenting opinions inBekinsTheywould not consider allegations ofdiscriminatory practicesby labor organiza-tions in a precertificationproceeding but would "leavesuch questions as theymay raise, with respectto the Petitioner's willingnessor capacityto representfairly all employeesin the bargainingunit, to be resolvedin other proceedingsunderthe Act"The Petitionerfiled a "Petitionto Revokethe Rightof Respondent to Useof National LaborRelations Board Processes Because of Denial of EqualEmployment Opportunity by Respondent " The "petition" is hereby deniedas irrelevantto any issue properly raisedin this proceedingThe Employerhas not invokedthe Board's processes212 NLRB No. 52 CAPITAL CITY,INC.419ployees work different hours and the printing depart-ment foreman does not supervise employees in_ anyother department.Printing department employees operate presses,cameras, platemaking and reproduction equipment,and a blueprint machine. One of the Employer's vicepresidents, and its sole witness, testified that it wouldtake 6 months to a year to learn to operate the camera,but that an unskilled person could operate the "firststage" of the presses with a few hours' instruction. Healso testified that he had hired unskilled employees tooperate presses but was unable to name one. Rob-inson, a pressman in the printing department, testifiedthat he had 7 years' experience when he was hired andthat it had taken him 2 years to learn his job, thoughhe also testified that, depending on aptitude and otherfactors; an individual might learn to operate a pressin 6 months to a year.We conclude that the unit sought by the Petitioneris appropriate for collective bargaining, particularlyin view of the distinct skills, lack of interchange, sepa-rate work area and immediate supervision, higher av-eragewages,and limited contact with otheremployees.In addition to the production employees, the Em-ployer contends that the reproduction department re-ceptionist and the foreman should be included in thereproduction department unit. The Petitioner con-tends the receptionist should be excluded as an officeclerical and that the printing foreman is either a man-agerial employee or a supervisor.The receptionist is located in the second floor re-ception area adjacent to the printing foreman. Herduties include answering the phone and taking print-ing orders from walk-in customers and deliveringthem to production employees in the printing depart-ment, However, she spends 80 percent of her time"extending, sorting, filing invoices for the entire oper-ation."We conclude that she is an office clerical em-ployee whose primary work is not directly related toproduction, nor even to the printing department, andshall exclude her from the Unit .3The printing foreman is a vice president and mem-ber of the Employer's board of directors. However,the Employer contends that he has no authority tohire or fire, was to be removed from those offices, andshould be included in the unit. The record indicatesthat his authority is limited, but that he is the repre-sentative of management whom employees in the unitcall if they are unable to come to work, that he grantsemergency leave, may assign work priorities, and or-ders parts for, or arranges for repair of, the presses.However, we need not determine whether he is a su-pervisor since, as a vice president and member' of theboard of directors, he is in a position to affect compa-ny policy 4 We shall exclude him from the unit.We find that the following employees of the Em-ployer have a sufficient community of interest to con-stitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All pressroom and blueprint employees of theEmployer excluding all management, office andsalesemployees, guards, and supervisors as de-fined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]3Beech Aircraft Corporation,170 NLRB 1595.a Chester County Beer Distributors Association,133 NLRB 771.